Citation Nr: 1610476	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to December 1971; he died in February 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2013 administrative decision by the Philadelphia, Pennsylvania, Pension Management Center (PMC) and Regional Office (RO), which determined  that because the appellant had not provided requested information regarding her marriage to the Veteran, the claim must be denied.  

Such information was provided in the April 2013 notice of disagreement (NOD), and the PMC proceeded to consider the merits of the claim in the June 2013 statement of the case (SOC).  While this process does not strictly comply with that set forth in the applicable laws and regulations, the appellant has received adequate notice of the denial of the sought benefit, the basis for such, and her appellate rights.  She has additionally demonstrated her understanding of such in her correspondence with VA, and has at all times during the pendency of the appeal been represented. The Board finds no prejudice to the Veteran in proceeding at this time, as the defects are rendered harmless and further delay would be against the appellant's interests.

In April 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development; it is now returned for appellate consideration.  

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, further remand is necessary to fully comply with the duty to assist the appellant in substantiating her claim.  38 C.F.R. § 3.159.

The appellant has alleged that the Veteran's death is related to service, either via a heart condition she states arose on active duty, or via pulmonary disease related to asbestos exposure in service.  

Service treatment records fail to show either condition during service, but personnel records do establish a fair likelihood of exposure to asbestos in service as a combat engineer.  Further, post-service records show diagnoses of both cardiac and pulmonary conditions, to include coronary artery disease (CAD) and chronic obstructive pulmonary disease (COPD), as well as a self-reported past diagnosis of asbestosis.  The Veteran's death certificate indicates that congestive heart failure (CHF) was the cause of his death.

The Veteran's in-service exposure to asbestos raises the possibility that one or more of the conditions he had at the time of his death could be directly or indirectly related to service.  It is common general knowledge that asbestos can cause pulmonary problems, and such problems can lead to CHF.  The general duty to assist, applicable in death claims, requires a medical opinion applying that general knowledge to the Veteran's specific situation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On remand, such an opinion must be obtained.

To ensure that such opinion is fully informed, additional development for medical records must be undertaken.  It appears that when the appellant informed VA that all information in her possession had been submitted by June 2015, efforts were abandoned.  However, this ignores the fact that at the same time, the appellant requested VA assistance in obtaining some outstanding records.  The duty to assist requires that steps be taken to obtain the records VA has been placed on notice of.

Therefore, follow-up is required with respect to records from St. Joseph's Hospital, a release for which was submitted in June 2015.  Furthermore, review of the record reveals that the AOJ used an incorrect address in contacting Dr. P. Gainey; the wrong suite number was used.  Similarly, only one request for records from Dr. D. Gresham is reflected in the record, without a response; the duty to assist requires at least one follow-up.  Accordingly, prior efforts to get those records were not effective, and must be repeated.  

Finally, although it appears VA discovery efforts fully complied with the applicable statutes, regulations, and standardized VA practices, the Board notes that in November 2013, Dr. A. Costrini informed VA that he had no record of treatment for the Veteran in his system under the provided name, birth date, or Social Security number.  However, VA treatment records from April 2004 refer to review of a March 7, 2004, pulmonary function test (PFT) by Dr. Costrini.  Because it is clear that the Veteran was in fact treated by this provider, and a specific date can now be provided to assist with research, a further attempt to obtain the records should be made.  In doing so, the accuracy of the information initially provided should be verified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for St. Joseph's Hospital, Dr. P. Gainey, Dr. D. Gresham, and Dr. A. Costrini.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The appellant should be informed that in the alternative she may obtain and submit the records herself.

2.  After completion of the above, the complete Veteran's claims file must be provided to a properly qualified medical professional.  The reviewer, after reviewing the physical and electronic claims files in their entirety, must respond to the following:

a) Opine as to whether any condition diagnosed at the time of the Veteran's death was at least as likely as not caused or aggravated by military service, to include conceded exposure to asbestos as a combat engineer.  COPD, CAD, and CHF must be specifically addressed.

b) If any diagnosed condition is found to be related to military service, opine as to whether such condition caused or materially contributed to the Veteran's death.  Whether a diagnosed condition so debilitated or weakened the Veteran as to hasten his death, even if not directly contributing to death, must be addressed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



